Citation Nr: 1618942	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and dementia.  


REPRESENTATION

The Veteran is represented by:  John P. Dorrity, Accredited Agent 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied service connection for PTSD.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran initially filed a claim for service connection for PTSD; however, the August 2010 VA examination report shows an Axis I diagnosis of dementia.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and  38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 

 
REMAND

Entitlement to Service Connection for a Psychiatric Disorder

On the May 2013 substantive appeal (on a VA Form 9), the Veteran elected a Videoconference Board hearing before a Veterans Law Judge at the local VA office.  A hearing was scheduled in April 2016; however, the Veteran canceled the hearing, and requested that a Travel Board hearing (instead of a Videoconference hearing) be rescheduled after June 2016 because of medical problems he was experiencing.  As the Veteran has provided good cause for a request for changes in the hearing date, and no hearing has yet been scheduled, a remand is necessary to afford the Veteran a Travel Board hearing.  38 C.F.R. § 20.704(c) (2015).  The Veteran is advised that he may elect to participate in a Board Videoconference hearing before a Veterans Law Judge in lieu of a Travel Board hearing, as a Travel Board hearing may result in a lengthier waiting period than a Videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a Travel Board hearing, or, if the Veteran elects, a Videoconference hearing, before the Board.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


